


110 HRES 213 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 213
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Wynn (for
			 himself, Mr. Conyers,
			 Mr. Payne,
			 Mr. Walsh of New York,
			 Mr. Blumenauer, and
			 Mr. Frank of Massachusetts) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a United Nations Emergency Peace Service capable of
		  intervening in the early stages of a humanitarian crisis could save millions of
		  lives, billions of dollars, and is in the interests of the United
		  States.
	
	
		Whereas genocide, war crimes, and crimes against humanity
			 have occurred in Rwanda, Cambodia, the former Yugoslavia, East Timor, Sierra
			 Leone, the Democratic Republic of Congo, Uganda, Liberia, and elsewhere;
		Whereas the United States Government has found that
			 genocide, war crimes, and crimes against humanity are occurring in the Darfur
			 region of Sudan;
		Whereas, at the September 2005 World Summit, the Member
			 States of the United Nations declared that the international community has a
			 responsibility to protect these populations when countries are unable or
			 unwilling to prevent genocide, war crimes, and crimes against humanity;
		Whereas, at the 2005 World Summit, over 150 heads of state
			 signed a document which the United Nations General Assembly adopted, declaring
			 that we are prepared to take collective action, in a timely and decisive
			 manner, through the Security Council … should peaceful means be inadequate and
			 national authorities manifestly fail to protect their populations from
			 genocide, war crimes, ethnic cleansing, and crimes against
			 humanity.;
		Whereas failed and failing states can become breeding
			 grounds for terrorism, crime, trafficking, humanitarian catastrophes, and other
			 threats to the United States;
		Whereas the 2006 National Security Strategy clearly states
			 that preventing humanitarian disasters and strengthening fragile states is in
			 the national security interests of the United States;
		Whereas numerous studies have shown that early
			 intervention in humanitarian crises could save millions of lives and billions
			 of dollars;
		Whereas the international community spent approximately
			 $200,000,000,000 on conflict management during the 1990s;
		Whereas approximately $130,000,000,000 of that amount
			 could have been saved through a more effective preventive approach to conflict
			 management;
		Whereas the United Nations does not have a rapid
			 deployment capacity to intervene to avert humanitarian catastrophes;
		Whereas there is a need for a United Nations Emergency
			 Peace Service (UNEPS) that could be rapidly deployed during the early stages of
			 a humanitarian crisis to save lives;
		Whereas UNEPS could assist in the early implementation of
			 peace accords by providing a ready reserve corps that could be deployed
			 immediately;
		Whereas UNEPS would complement, but not replace, existing
			 peace operations of the United Nations, regional organizations, and national
			 governments;
		Whereas, if UNEPS had existed at the time that the
			 Government of Sudan and the rebels in Darfur signed the May 2006 Darfur Peace
			 Agreement, UNEPS could have been quickly deployed to cement peace before it
			 unraveled and prevented the loss and displacement of thousands of
			 individuals;
		Whereas, if ongoing ethnic and sectarian mass killings and
			 crimes against humanity continue to occur in Iraq and if the Iraqi Government
			 does not have the capacity to protect its citizens from these crimes, then all
			 members of the international community, should, through the United Nations,
			 exercise their mutual responsibility to protect the citizens of Iraq;
		Whereas, if the Security Council and the Iraqi Government
			 identified the need for a peacekeeping force to guarantee a negotiated
			 agreement between factions in Iraq and UNEPS existed, a UNEPS force could be
			 quickly deployed to seize the opportunity and help facilitate the
			 implementation of that agreement in advance of a traditional United Nations
			 peacekeeping force or as a surge capacity to buttress peacekeepers already in
			 place; and
		Whereas UNEPS could be created for a start-up cost of
			 $2,000,000,000 and annual costs of less than $1,000,000,000: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States should use its voice,
			 vote, and influence at the United Nations to facilitate and support the
			 creation of a United Nations Emergency Peace Service (UNEPS); and
			(2)UNEPS—
				(A)should be a permanent entity based at
			 designated sites of the United Nations, should include mobile field
			 headquarters, and should be able to act immediately to address an emerging
			 humanitarian crisis;
				(B)should be comprised
			 of individuals who are recruited from United Nations Member States and who are
			 carefully selected, expertly trained, and coherently organized;
				(C)should be a
			 dedicated service with a wide range of professional skills within a single
			 command structure, prepared to conduct multiple functions in diverse United
			 Nations operations; and
				(D)should be able to
			 provide an integrated service encompassing 12,000 to 18,000 civilian, police,
			 judicial, military, and relief professionals.
				
